NO. 12-08-00316-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
CEDRIC CHRISTOPHER EDISON,          
§                    APPEAL FROM THE 369TH
APPELLANT
 
V.                                                                    
§                     JUDICIAL DISTRICT COURT 
 
ROBERT DEGUZMAN AND
DEBORAH S. ENAD DEGUZMAN,
APPELLEES                                                 §                      ANDERSON
COUNTY, TEXAS



            MEMORANDUM
OPINION
Cedric
Christopher Edison appeals from the dismissal of his lawsuit against Robert
DeGuzman and Deborah S. Enad DeGuzman.  Edison’s petition is entitled “Texas
Tort Claim for Damages.”  In it, he complains that the DeGuzmans falsely stated
that he committed a crime and he is currently incarcerated because of their
actions.  The trial court dismissed his suit pursuant to Chapter Fourteen of
the Texas Civil Practice and Remedies Code, finding the claim to be frivolous
or malicious.  In a single issue, Edison asserts the trial court erred in
dismissing his suit because his suit is not governed by Chapter Fourteen.  We
affirm. 
            Chapter
Fourteen of the Texas Civil Practice and Remedies Code is entitled “Inmate
Litigation” and by its terms applies to suits, other than suits brought under
the Texas Family Code, filed in a district court by an inmate who has filed an
affidavit or unsworn declaration of inability to pay costs.  Tex. Civ. Prac. & Rem. Code Ann. § 14.002
(Vernon 2002).  When an inmate plaintiff files an affidavit or unsworn
declaration of inability to pay, the trial court has broad discretion to
dismiss the suit as frivolous or malicious.  Id. § 14.003(a)(2). 

“Chapter
Fourteen was designed to control the flood of frivolous lawsuits being filed in
the courts of this State by prison inmates, consuming valuable judicial
resources with little offsetting benefit.”  Hickson v. Moya, 926
S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).    The legislature chose to
address the problem by reviewing the party initiating the claim and the
adequacy of the claim.  Chris Colby, There’s A New Sheriff in Town: The
Texas Vexatious Litigants Statute and Its Application to Frivolous and
Harassing Litigation, 31 Tex. Tech
L. Rev. 1291, 1301 (2000).  Edison is an inmate in a Texas prison, and
he signed and filed an application to proceed in forma pauperis in connection
with this lawsuit.  Accordingly, Chapter Fourteen applies to Edison’s suit
against the DeGuzmans.  
We
overrule Edison’s sole issue, and we affirm the trial court’s
judgment.
 
                                                                                      
 SAM GRIFFITH   
                                                                                                  
Justice
 
 
Opinion delivered December 31,
2009.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)